In the
                      Court of Appeals
              Second Appellate District of Texas
                       at Fort Worth
                     ___________________________

                          No. 02-22-00030-CR
                          No. 02-22-00031-CR
                          No. 02-22-00032-CR
                     ___________________________

                 EX PARTE DARREN GERMAINE HILL


                   On Appeal from the 78th District Court
                          Wichita County, Texas
Trial Court Nos. DC78-CR2021-0801; DC78-CR 2019-0205; DC78-CR 2022-0006


                Before Walker, J.; Sudderth, C.J.; and Kerr, J.
                    Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

       Appellant has moved to dismiss his appeal. Because we have not yet decided

this case, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a),

43.2(f).

                                                   Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 14, 2022




                                        2